IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CITIMORTGAGE, INC. S/B/M ABN    : No. 860 MAL 2014
AMRO MORTGAGE GROUP INC.        :
                                :
                                : Petition for Allowance of Appeal from the
           v.                   : Order of the Superior Court
                                :
                                :
JEFFREY F. KRATZ AND MARGUERITE :
F. KRATZ                        :
                                :
                                :
PETITION OF: JEFFREY F. KRATZ   :


                                       ORDER


PER CURIAM

      AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal and

Application for Leave to File an Ancillary Pleading are DENIED.

      Mr. Justice Stevens did not participate in the consideration or decision of this

matter.